Citation Nr: 1339707	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include osteoarthritis of the lumbar spine.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.  Subsequently, he enlisted in the National Guard during which time he was ordered to a period of active duty for 63 days from May 2010 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has a current low back disability diagnosed as osteoarthritis.  

2.  The Veteran was a member of the National Guard who served on a period of active duty from May 2010 to July 2010.

3.  Service treatment records reveal that the Veteran was diagnosed with lumbar strain with x-ray evidence of arthritis during his period of active duty in 2010.  


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for a back disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty from January 1980 to December 1982.  Subsequently, he enlisted in the National Guard during which time he was ordered to a period of active duty for 63 days from May 2010 to July 2010.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d) (2013).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2013).

In the present case, the Veteran's claim stems from a period of time when he was in the National Guard.  Eligibility for veterans benefits based on a period of duty as a member of a state National Guard requires that they have been ordered into Federal service by the President of the United States under Title 10 of the United Sates Code.  See Allen v. Nicholson 21 Vet. App. 54 (2007).  The RO denied service connection on the basis that the Veteran was not on active federal service during the period of time in question.  The RO indicated that the Veteran has been ordered to service pursuant to Title 16, based upon a faded copy of the Veteran's orders.  This is incorrect.  The evidence reveals the Veteran was ordered to active duty under Title 10.  Accordingly, the period of time in question, May to July 2010, was a period of active federal service and a period of active duty, and service connection may be granted for diseases or injuries incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran entered his period of active duty in May 2010.  There is no evidence that he had any back disorder prior to entry into this period of service.  A June 2010 service treatment record reveals that the Veteran sought treatment for complaints of low back pain.  He reported a 4 week history of low back pain which began during his infantry training.  The diagnosis was lumbar back strain.  X-ray examination revealed anterior spurring at the L5 vertebra body, arthritis.

After his release from active duty, a July 2010 treatment record reveals that he had complaints of low back pain dating back one month.  An August 2010 VA x-ray examination report reveals an assessment of mild osteoarthritis of the lumbosacral spine.  

The Veteran was on a period of active duty from May to July 2010. He was diagnosed with lumbar strain at that time; x-rays revealed the presence of arthritis of the lumbar spine at that time.  VA treatment records reveal continued treatment for low back pain and diagnoses of arthritis of the lumbosacral spine based on x-ray evidence.  The Veteran's arthritis of the lumbosacral spine was first noted during the period of active duty.  Accordingly, service connection for a low back disorder, to include osteoarthritis of the lumbar spine, is warranted.


ORDER

Service connection for a low back disorder, to include osteoarthritis of the lumbar spine, is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder.  Specifically, he claims he currently has depression which became manifest during his period of active duty from May to July 2010.  

VA psychiatric treatment records dated in July and August 2010 indicate assessments which include history of polysubstance abuse dating back over a year earlier.  These assessments were made from a review of other treatment records, which are not part of the record.   If they exist, these records must be obtained and placed in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A VA examination is necessary with respect to the Veteran's claim for service connection for a psychiatric disability.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include information on the dates that he has received treatment at VA medical facilities from his separation from active duty in 1982 until the present.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain complete copies of all of the Veteran's treatment records from the Kansas City VA medical system.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether any current psychiatric disorder is related to his military service.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his two periods of active duty service from January 1980 to December 1982, and from May to July 2010.  The examiner must also provide an opinion as to whether any degree of any currently or previously diagnosed psychiatric disorder is due to or aggravated by the Veteran's service-connected back disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


